Citation Nr: 1033565	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
spondylolisthesis, lumbosacral spine, L-5/S-1, with 
spondylolysis, lumbar spine, L-5, prior to January 26, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for 
spondylolisthesis, lumbosacral spine, L-5/S-1, with 
spondylolysis, lumbar spine, L-5, since January 26, 2007.

3.  Entitlement to an evaluation in excess of 10 percent for 
right knee impairment, postoperative residuals of an injury.

4.  Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service with the United States Air Force 
from June 1973 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Waco, Texas, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA), which denied increased evaluations for the low back 
and right knee disabilities.  During the course of the appeal, 
the RO in March 2007 granted an increased 20 percent evaluation 
for the low back disability effective from January 27, 2007.  
Both periods of evaluation remain on appeal.

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge at a hearing held at the RO in June 2010; a 
transcript is of record.  Tr. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The Veteran has alleged that both his low back and right knee 
disabilities have worsened since the most recent VA examinations 
in early 2007.  He describes increased pain and functional 
impairment.  On remand, a VA examination is required to obtain 
current findings. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Further, in describing the right knee disability, the Veteran has 
indicated that there are additional manifestations of impairment 
which have not been fully considered in the assigned evaluation.  
The rating schedule permits assignment of separate evaluations 
for instability and limitations of motion or arthritis.  On 
examination, the examiner should fully describe all post-
operative residuals in order to allow VA to properly evaluate the 
right knee joint.

Additionally, he Veteran has reported that he is currently in 
receipt of Social Security disability benefits.  The award letter 
he submitted to demonstrate this indicates that one of the 
disabilities considered to render him totally disabled is the low 
back.  Presumably, therefore, the Social Security Administration 
(SSA) considered evidence of the severity of the Veteran's low 
back disability, and this evidence would clearly be relevant to 
the issue on appeal.  Moreover, while the SSA determination 
regarding total disability is not binding on VA, it is relevant 
evidence which must be considered with regard to the claim of 
TDIU.  On remand, complete SSA records must be obtained.

Finally, resolution of the matter of entitlement to TDIU is 
inextricably intertwined with resolution of the evaluations 
assigned for the right knee and low back, as those will impact 
his schedular eligibility for TDIU as well as the degree of 
functional impairment considered.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain and 
associate with the claims file Social 
Security Administration records considered in 
the September 2009 grant of benefits to the 
Veteran.

2.  Schedule the Veteran for a VA joints 
examination.  The examiner should identify 
all current disabilities of the right knee, 
to include providing x-rays to verify the 
presence of arthritis.  Clearly identify all 
service connected residuals of surgery.  The 
examiner should fully describe the current 
status of the right knee disability, to 
include commenting on the impact of the 
service connected disability on the Veteran's 
occupational functioning.

3.  Schedule the Veteran for a VA spine 
examination.  The examiner should describe 
all current manifestations of the service 
connected low back disability, and discuss 
the impact of such on the Veteran's 
occupational functioning.

4.  The RO should review the claims file to 
ensure that all of the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO 
should then re-adjudicate the claims on 
appeal, to include consideration of separate 
evaluations for multiple right knee 
disability manifestations.  If the benefits 
sought remain denied, the RO should issue an 
appropriate SSOC and provide the veteran and 
his representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

